Exhibit 10.14


Novelis 2018 Executive Long-Term Incentive Plan


1.
Title and Administration. This long-term incentive plan (the “2018 Executive
LTIP” or the “Plan”) will be administered by the Human Resources department of
Novelis Inc. (the “Company”).

2.
Performance Period and Award Date. The performance period will commence on April
1, 2017 and end on March 31, 2020. The award date will be May 5, 2017, or such
later date as may be determined for a participant as provided herein.

3.
Target Opportunity. Each participant’s target opportunity will be determined by
the Company’s Human Resources department or the Compensation Committee of the
Company’s Board of Directors (the “Board”), as applicable. Currency exchange
rates will be fixed on the award date.

4.
Plan Design. A participant’s target opportunity under the Plan will be comprised
of Novelis Performance Units, Hindalco Stock Appreciation Rights, and Hindalco
Restricted Stock Units.

(a)
Novelis Performance Units. Novelis Performance Units will comprise 50% of each
participant’s award under the Plan.

(i)
Value. Each Novelis Performance Unit (“PU”) will have a fixed value of US$100.



(ii)
Vesting. The PUs are at-risk, and the number of PUs that vest will be determined
by the Company’s achievement of ROCE targets established for the performance
period. Vesting will range from 50% (threshold) to 200% (maximum) of target
award value. Performance results between threshold level and target level or
between target level and maximum level will be determined by means of
interpolation.



(iii)
Definitions.



•
ROCE means NOPAT divided by fiscal year average CE. ROCE will be calculated for
each fiscal year of the performance period. The sum for all fiscal years in the
performance period will be divided by the number of fiscal years in the
performance period to obtain a simple average.



•
NOPAT means (i) EBITDA minus (ii) all the following: depreciation, derivatives
not in operating EBITDA, book tax, adjustments to eliminate proportional
consolidation, and all Net Other Costs.



•
CE means (i) book debt plus (ii) book equity plus (iii) goodwill impairment
(fixed at $1.5 billion) less (iv) cash in excess of $400 million, plus (v) any
new impairment impacting equity; this total amount will be normalized for
dividend and/or capital payments, if any. Average CE for a fiscal year will be
based on the beginning and ending balances for the fiscal year.



•
EBITDA means Operating EBITDA Before Metal Price Lag, which is equivalent to
“Segment Income” as reported in Novelis Inc.’s Annual Report on Form 10-K filed
with the United States Securities and Exchange Commission.



(iv)
Target Modifications. In the event the Company completes a significant strategic
transaction during the performance period, the Board may, in its sole
discretion, modify the ROCE targets established for the performance period.



1



--------------------------------------------------------------------------------






(v)
Payments. Payments will be made in cash in the first quarter following the end
of the performance period.



(b)
Hindalco Stock Appreciation Rights. Hindalco Stock Appreciation Rights will
comprise 20% of each participant’s award under the Plan.

(i)
Value. The Black Scholes method of valuation will be used to arrive at the
number of SARs to be awarded to participant. Each Hindalco Stock Appreciation
Right (“Hindalco SAR”) will track the appreciation value of one Hindalco share.
Total cash payouts over the term each award will be capped at a maximum of 3.0
times the value on the award date.



(ii)
Vesting and Expiration. Hindalco SARs will vest ratably in one-third tranches on
each anniversary of the award date, provided the Company achieves at least 75%
of the Operating EBITDA before Metal Price Lag target established for the
performance year. Hindalco SARs must be exercised no later than the seventh
anniversary of the award date.



(iii)
Exercise. The exercise price of a Hindalco SAR will be determined by using the
average of the high and low prices of a Hindalco share as published by the
Bombay Stock Exchange on the award date. Upon exercise, the participant will
receive a cash payment equal to the product of (i) the number of Hindalco SARs
exercised, times (ii) the increase in value of one Hindalco share from the award
date through the date of exercise. If an employee exercises on a date the Bombay
Stock Exchange is closed, the exercise price will be the closing price of
Hindalco shares on the immediately previous date the Bombay Stock Exchange was
open. A participant may exercise vested Hindalco SARs at any time prior to the
expiration date.



(c)
Hindalco Restricted Stock Units. Hindalco Restricted Stock Units will comprise
30% of each participant’s award under the Plan.

(i)
Value. The value of each RSU will be equivalent to the value of one Hindalco
share. The initial value of each RSU will be determined by using the average of
the high and low prices of a Hindalco share as published by the Bombay Stock
Exchange on the award date. Total cash payouts over the term each award will be
capped at a maximum of 3.0 times the value on the award date.



(ii)
Vesting. The RSUs will vest ratably in one- third tranches on each anniversary
of the award date and will be paid in cash within 30 days of the applicable
vesting date.



5.
Eligibility. Employees in job bands 3 and higher are eligible to participate in
the Plan. An individual must be either employed in an eligible job band or
transferred or hired into an eligible job band during the performance year to
receive a payout under the Plan. Eligibility and payments for employees who
begin employment with the Company after the start of the performance period will
be determined by the “Plan Rules Administration” document then in effect as
maintained by the Company’s Human Resources department.

(a)
Employment After Award Date. Eligibility for employees who begin employment with
Novelis after the award date will be determined as follows.

(i)
First or Second Quarter. An eligible employee who begins employment after the
award date but before the end of the second quarter of the fiscal year will be
granted an award at 90%



2



--------------------------------------------------------------------------------




of the target amount for the employee’s job band. The award date will be the
following October 1.
(ii)
Third Quarter. An eligible employee who begins employment during the third
quarter of the fiscal year will be granted an award at 75% of the target amount
for the employee’s job band. The award date will be the following January 1.

(iii)
Fourth Quarter. An eligible employee who begins employment after the start of
the fourth quarter of the fiscal year will not be eligible for an award under
the Plan.

(b)
Promotion After Award Date. Awards for employees promoted into an eligible job
band during the fiscal year will be determined as follows.

(i)
First Quarter. An employee who is promoted into an eligible job band during the
first quarter of the fiscal year will be eligible for a full award under the
Plan.

(ii)
Second Quarter. An employee who is promoted into an eligible band during the
second quarter of the fiscal year will be granted an award at 90% of the target
amount for the employee’s job band. The award date will be the following October
1.

(iii)
Third Quarter. An employee who is promoted into an eligible job band during the
third quarter of the fiscal year will be granted an award at 75% of the target
amount for the employee’s job band. The award date will be the following January
1.

(iv)
Fourth Quarter. An employee who is promoted into an eligible job band after the
start of the fourth quarter of the fiscal year will not be eligible for an award
under the Plan in that fiscal year.

(v)
Promotion of Eligible Employees. An employee in an eligible job band who is
promoted into a higher job band during the first quarter of the fiscal year will
be eligible for a full award under the Plan at the level of the higher job band.
An employee in an eligible job band who is promoted into a higher job band after
the start of the second quarter of the fiscal year will not be eligible for an
award at the level of the employee’s new job band.



6.
Separation from Employment. Participants whose employment terminates during the
performance year will be subject to the applicable terms set forth below.



Event
Awards
Vesting and Exercise Treatment
Death,
Disability
SARs
•    All unvested SARs will vest immediately.
•    Vested SARs must be exercised within one year, and in no event later than
the seventh anniversary of the award date.
RSUs
•    All unvested RSUs will vest immediately and will be cashed out 30 days
following the date of death or disability.
PUs
•    Vesting will be prorated based on months of service during the performance
period, subject to the PU vesting rules set forth above.
•    Vested PUs will be cashed out after the end of the performance period.



3



--------------------------------------------------------------------------------




Retirement
SARs
•    If Retirement occurs more than one year after the award date, unvested SARs
will continue on the vesting schedule and must be exercised no later than the
third anniversary of the Retirement date.
•    Vested SARs must be exercised prior to the expiration date.
•    If Retirement occurs before the first anniversary of the award date, all
unvested SARs will be forfeited.
RSUs
•    If Retirement occurs more than one year after the award date, unvested RSUs
will vest immediately and will be cashed out within 30 days following date of
Retirement.
•    If Retirement occurs before the first anniversary of the award date, all
unvested RSUs will be forfeited.
PUs
•    Vesting will be prorated based on months of service during the performance
period, subject to the PU vesting rules set forth above.
•    Vested PUs will be cashed out after the end of the performance period.
Change in Control
SARs
•    All unvested SARs will vest immediately and the vested portion will be
cashed out within 30 days following a change in control.
RSUs
•    All unvested RSUs will vest immediately and will be cashed out within 30
days following a change in control.
PUs
•    Vesting will be prorated based on months of service during the performance
period, subject to the PU vesting rules set forth above.
•    Vested PUs will be cashed out after the end of the performance period.
Intercompany Transfers
SARs
•    Any unvested SARs scheduled to vest within six months after the date of
transfer will continue to vest according to the vesting schedule.
•    All other unvested SARs will be forfeited.
RSUs
•    Any unvested SARs scheduled to vest within six months after the date of
transfer will continue to vest according to the vesting schedule.
•    All other unvested SARs will be forfeited.
PUs
•    Vesting will be prorated based on months of service during the performance
period, subject to the PU vesting rules set forth above.
•    Vested PUs will be cashed out after the end of the performance period.
Voluntary Termination
SARs
•    Participant must exercise unvested SARs within 90 days, and in no event
later than the seventh anniversary of the award date.
•    All unvested SARs will be forfeited.
RSUs
•    All RSUs will be forfeited.
PUs
•    All PUs will be forfeited.
Involuntary Termination – Without Cause
(e.g,, plant closure, sale of assets, position elimination)




SARs
•    Vesting will be prorated based on months of service during the performance
period, subject to the SAR vesting rules set forth above.
•    Vested SARs must be exercised within 90 days, and in no event later than
the seventh anniversary of the award date.
RSUs
•    Vesting will be prorated based on months of service during the performance
period, subject to the RSU vesting rules set forth above.
•    Vested RSUs will be cashed out 30 days following the date of termination.
PUs
•    Vesting will be prorated based on months of service during the performance
period, subject to the PU vesting rules set forth above.
•    Vested PUs will be cashed out after the end of the performance period.
Involuntary Termination – For Cause
SARs
All SARs will be forfeited.
RSUs
All RSUs will be forfeited.
PUs
All PUs will be forfeited.



7.
Definitions. The following terms will have the meaning ascribed to them below.



4



--------------------------------------------------------------------------------




(a)
Retirement means separation from service with the Company and its subsidiaries
and affiliates on or after (i) reaching 65 years of age or (ii) having a
combination of age and service greater than or equal to 65 with a minimum age of
55.

(b)
Change in Control means the first to occur of any of the following events: (i)
any person or entity (excluding any person or entity affiliated with the Aditya
Birla Group) is or becomes the beneficial owner, directly or indirectly through
any parent entity of the Company or otherwise, of securities of the Company
representing 35% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities (the “Value or Vote of the Company”); provided, however, that a
Change in Control shall not be deemed to have occurred in the event that (A) any
person or entity becomes the beneficial owner of securities representing 50% or
less of the Value or Vote of the Company through (i) an initial public offering,
(ii) a secondary offering, (iii) a private placement of securities, (iv) a share
exchange transaction, or (v) any similar share purchase transaction in which the
Company or any of its affiliates issues securities (any such transaction, a
“Share Issuance Transaction”); and (B) a person or entity’s beneficial ownership
interest in the Value or Vote of the Company is diluted solely as a result of
any Share Issuance Transaction; or (ii) the majority of the members of the Board
of Directors of the Company is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Board prior to the date of the appointment or election; or (iii) the
consummation of a merger or consolidation of the Company with any other entity
not affiliated with the Aditya Birla Group, other than (a) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company, 50% or more of the combined voting power
of the voting securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no person or entity is or becomes the
beneficial owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such person or entity any
securities acquired directly from the Company or its affiliates, other than in
connection with the acquisition by the Company or its affiliates of a business)
representing 50% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities; or (iv) the sale or disposition of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of its assets to a member of the Aditya Birla Group.

Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions. For purposes of this
Section, “beneficial ownership” shall be determined in accordance with Rule
13d-3 under the Securities Exchange Act of 1934, as amended.
8.
Taxes.

(a)
Taxes and Other Withholdings. All payments under this plan shall be subject to
applicable tax and other withholdings.

(b)
Compliance with §409A of the U.S. Internal Revenue Code. To the extent
applicable, this plan shall be interpreted and administered in a manner so that
any amount or benefit payable hereunder shall



5



--------------------------------------------------------------------------------




be paid or provided in a manner that is either exempt from or compliant with the
requirements Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder. Notwithstanding anything in this plan to the
contrary, all payments and benefits under this plan that would constitute
non-exempt “deferred compensation” for purposes of Section 409A and that would
otherwise be payable or distributable hereunder by reason of an individual’s
termination of employment, will not be payable or distributable to individual
unless the circumstances giving rise to such termination of employment meet any
description or definition of “separation from service” in Section 409A and
applicable regulations (without giving effect to any elective provisions that
may be available under such definition). If this provision prevents the payment
or distribution of any amount or benefit, such payment or distribution shall be
made on the date, if any, on which an event occurs that constitutes a Section
409A-compliant “separation from service.” Further, to the extent the individual
is a “specified employee” within the meaning of Section 409A and notwithstanding
paragraph 7 or any other provision herein to the contrary, then payment may not
be made before the date which is six (6) months after the date of separation
from service (or, if earlier, the date of death of individual).
9.
Interpretation and Amendment. The Company will interpret and construe the terms
and conditions of the plan in its sole discretion, including but not limited to
all decisions regarding eligibility for, and the amount of benefits payable
under, the Plan. The Company also reserves the right to amend or modify this
Plan at any time.

10.
No Right to Continued Service. Nothing in the Plan confers upon any participant
the right to continued employment or service with the Company or any subsidiary
or affiliate or to otherwise interfere with or restrict the right of the Company
or any subsidiary or affiliate to terminate the participant’s employment or
service for any reason.





6

